Citation Nr: 1226246	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  06-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for non-arteritic ischemic optic neuropathy (NAION) secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1971.  He died in December 2009.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in Washington, DC in February 2008.  The hearing transcript is associated with the record.  This VLJ is no longer employed by the Board.

The instant claim was the subject of Board remands in November 2008 and May 2009.  

In a December 2009 decision, prior to the Veteran's death, the Board denied the Veteran's claim for service connection for non-arteritic ischemic optic neuropathy (NAION) secondary to service-connected diabetes mellitus.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a December 2011 Order, the Court vacated the Board's December 2009 decision to deny entitlement to service connection for NAION secondary to service-connected diabetes mellitus and remanded the matter to the Board for development consistent with the parties' December 2011 Joint Motion for Remand (Joint Motion).  

The Board observes that footnote 1 of the Joint Motion shows that the Court granted the appellant's unopposed motion for substitution in December 2010.  See 38 U.S.C.A. § 5121A.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Board denied the Veteran's service connection claim for NAION secondary to his service-connected diabetes mellitus in December 2009.  Later, the appellant, substituted in the Veteran's place for purposes of completing this claim, was a party (with VA) in a December 2011 Joint Motion.  The Joint Motion moved the Court to vacate the Board's December 2009 decision, and remand the service connection claim.  This was effectuated by the December 2011 Court Order.  

In June 2012, the Board sought to advise the appellant by letter that, as the VLJ who conducted the February 2008 hearing was no longer employed by the Board, she was entitled to have another hearing before the Board, if she so desired.  The appellant responded in July 2012, informing the Board of her desire to be afforded a new video conference hearing.  Accordingly, the RO should undertake appropriate action to schedule the appellant for a video conference hearing.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The appellant should be scheduled for a video conference hearing at the RO before a Veterans Law Judge of the Board.  All correspondence pertaining to this matter should be associated with the claim folders.  Thereafter, the RO should take any appropriate action.

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

